DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply received on 4/26/2021.
Any rejection from the previous office action, which is not restated here, is withdrawn.
Status of the claims
Claims 1-16, 18-19, 21, 22, 24, 45-48 were pending in the application.  Claims 49-57 are new claims. Claims 1, 3, 7, 8, 9, 10 have now been amended. Claim 46 has now been cancelled. Claims 1-16, 18-19, 21, 22, 24, 45, 47-48, 49-57 are now pending and are presented for examination on the merits.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael R. Langer on 6/9/2021.
The application has been amended as follows:
IN THE CLAIMS:
Claim 1 (currently amended). An unstructured polypeptide, wherein the polypeptide is soluble below the lower critical solution temperature (LCST), soluble above the upper critical solution temperature (UCST), or a combination thereof, wherein the LCST and UCST are each independently from about 0°C to about 100°C, wherein any 5-10 amino acid subsequence does not occur more than once in the unstructured polypeptide, and wherein the unstructured polypeptide comprises a sequence of at least 50 amino acids, wherein at least 10% of the amino acids are proline (P) and at least 20% of the amino acids are glycine (G).
Claim 3 has been cancelled.
Claim 49 (currently amended). A protein comprising a first unstructured polypeptide and a second unstructured polypeptide, wherein the first unstructured polypeptide is soluble below the lower critical solution temperature (LCST), soluble above the upper critical solution temperature (UCST), or a combination thereof, wherein the LCST and UCST are each independently from about 0°C to about 100°C, wherein any 5-10 amino acid subsequence does not occur more than once in the first unstructured polypeptide,  and wherein in the first unstructured polypeptide at least 10% of the amino acids are proline and at least 20% of the amino acids are glycine.
Claim 51 has been cancelled.
Reasons for allowance
 The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Chilkoti (US 10,385,115) as described in the Office Action mailed on 11/20/2020. The references do not anticipate nor make prima facie obvious the instantly claimed invention in view of Applicants’ amendments and arguments filed on 4/26/2021. Further, Chang et al. (“Chang”, Macromolecular Rapid Communications, 2010) teaches thermoprecipitation of glutathione-S-transferase (GST) by glutathione-poly(n-isopropylacrylamide) prepared by RAFT polymerization over the LCST of 37 °C. Glutathione S-transferase does not read upon the instantly claimed invention, which requires that the unstructured polypeptide amino acids comprise at least 10% proline (P) and at least 20% glycine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 06/2021